SPAETH, Judge,
dissenting:
The majority recognizes, and the Commonwealth concedes, that the colloquy at the guilty plea hearing was defective. The majority holds, however, that this defectiveness may be cured by referring to the colloquy at the arraignment. I submit that it may not be.
Rule 319(a) provides:
A defendant may plead . . . guilty . . .. The
judge . . . shall not accept [the plea] unless he *284determines after inquiry of the defendant that the plea is voluntarily and understanding^ made tendered [sic; no doubt either “made” or “tendered” intended]. Such inquiry shall be on the record. Pa.R.Crim.P. 319(a).
Thus, the rule imposes three requirements: First, the judge to whom the plea is made must determine whether the plea is voluntary and understanding. Second, the judge must make that determination after inquiry of the defendant. And third, that inquiry shall be on the record.
These requirements, moreover, must be read in the light of decisions of our Supreme Court defining what the judge’s inquiry must at a minimum consist of. These decisions are cited in the comment to Rule 319(a), and hold that the judge’s inquiry must include questions to determine whether the defendant understands that he has a right to trial by jury and that he is presumed innocent until he is found guilty.
Here, the guilty plea colloquy was before Judge DOWL-ING. He did not determine whether the plea was voluntary and understanding because neither he nor any one in his presence asked appellant any questions to determine whether appellant understood he had a right to trial by jury and was presumed innocent until he was found guilty. Regarding the presumption of innocence, there was no question asked appellant by any one. Regarding the right to trial by jury, only the following occurred:
MR. WEINGARTEN [Deputy District Attorney]: At arraignment you indicated a desire to waive your right to a jury trial and proceed with a waiver trial. Now, we understand from your counsel that you wish to not proceed with the trial before the judge but to plead guilty. Is that correct?
THE DEFENDANT: Yes.
N.T. 4
Then, after a few more questions:
THE COURT: Did you mention in the selection of the jury that he would have the right to assist?
*285MR. WEINGARTEN: At arraignment he waived his right to jury.
THE COURT: He waived at arraignment? That’s sufficient then. All right.
N.T. 5
The fact that Judge LIPSITT at arraignment had determined that appellant understood that he was presumed innocent and had a right to trial by jury is beside the point. Rule 319(a) requires that Judge DOWLING make that determination by questions appearing on the record of the guilty plea hearing. By circumventing this requirement the majority has ignored the manner in which the cases have developed.
It used to be that it was permissible to do what the majority has done, namely, look outside the record of the guilty plea hearing in order to determine whether the plea was voluntary and understanding. Commonwealth ex rel. Barnosky v. Maroney, 414 Pa. 161, 199 A.2d 424 (1964). In Commonwealth ex rel. West v. Rundle, 428 Pa. 102, 237 A.2d 196 (1968), counsel for the defendant urged the Supreme Court to re-examine such cases as Barnosky, and to adopt
a prophylactic rule that failure of the trial judge to conduct an on the record colloquy with the prisoner sufficient to demonstrate that the prisoner has entered his plea with the constitutionally required degree of voluntariness in and of itself must result in a holding that the plea does not meet constitutional requirements. 428 Pa. at 104-05, 237 A.2d at 197. (footnote omitted).
Although finding “much merit” in counsel’s argument, the Court declined for the time being to accept it. Id.
The Court's adoption of the prophylactic rule that had been urged in West may be dated from Commonwealth v. Belgrave, 445 Pa. 311, 285 A.2d 448 (1971). There it appeared that the colloquy had been primarily conducted between the judge and each defendant's counsel, with very few questions directed to each defendant himself. Thus counsel would say that he had explained the charges to his client, the right to trial by jury, and so on, whereupon the *286judge would ask the defendant whether he had understood his counsel's statement. On appeal the Supreme Court held this procedure insufficient to show that the plea had been voluntary and understanding:
Without impugning the veracity or integrity of the defense attorneys, an attorney's discussion with his client, outside the court's presence, was never intended to provide the basis for an independent, judicial conclusion that the accused understands and admits the specific acts constituting the crime(s) charged. 445 Pa. at 317-18, 285 A.2d at 451 (emphasis in original).
Thus were established two of the three requirements embodied in Rule 319(a), and not met here: (1) that Judge DOWL-ING (not Judge LIPSITT) had to determine, (2) by questions to appellant (not to the Deputy District Attorney), that the plea was voluntary and understanding.
The third of the three requirements embodied in Rule 319(a) and not met here — that Judge DOWLING's determination had to be by an on-the-record-colloquy of a certain minimum content — was definitively stated in Commonwealth v. Ingram, 455 Pa. 198, 316 A.2d 77 (1974):
[The] preferred practice (which is now mandatory practice under Rule 319) was that the trial court should conduct an on-the-record examination of the defendant which should include, inter alia, an attempt to satisfy itself that the defendant understands the nature of the charges, his right to a jury trial, the acts sufficient to constitute the offenses for which he is charged and the permissible range of sentences. Commonwealth ex rel. West v. Rundle, 428 Pa. at 106, 237 A.2d at 198. Id. 455 Pa. at 201-02, 316 A.2d at 79 (emphasis added).
This said, the Court went on to state that "[a]dherence to [the guidelines set out in the Comments to Rule 319(a)] will serve to protect the rights of defendants while simultaneously facilitating appellate review." Id. 455 Pa. at 204-05, 316 A.2d at 81.
This latter statement might have been regarded as dictum, since Ingram turned on only one of the six questions *287proposed by the Comments, namely, Does the defendant understand the nature of the charges to which he is pleading guilty? However, in Commonwealth v. Dilbeck, 466 Pa. 543, 353 A.2d 824 (1976), the Court left no doubt that dictum or not, its statement had to be obeyed. Thus the Court quoted its statement, in precisely the form in which I have just quoted it, and added: “Failure to satisfy these minimal requirements will result in reversal.” Id. 466 Pa. at 547, 353 A.2d at 827. That was a command to us: “ . . . will
result in reversal by the Superior Court.” I suggest that the Majority has advanced no reason why we should not do what the Supreme Court has said it expects us to do.
The order of the lower court should be reversed.
HOFFMAN, J., joins in this opinion.